PER CURIAM.
Gregory Cannon appeals from the summary denial of his motion for post-conviction relief. We affirm, in part and reverse, in part.
As the State properly concedes, the trial court should have conducted an evidentia-ry hearing with regard to the appellant’s *1030allegations of ineffective assistance of defense counsel based on the failure to investigate and call five potential alibi witnesses.
The appellant’s remaining points4 lack merit.
Accordingly, the trial courts order is affirmed, in part, reversed, in part, and remanded for further proceedings consistent with this opinion.